DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 11/27/20.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/20 has been entered.
 	The reply filed 11/27/20 affects the application 16/066,793 as follows:
1.      New claim 21 has been added.  The rejections of the office action mailed 08/27/20 have been modified as necessitated by Applicant’s amendments. Also, a new ground(s) rejection necessitated by Applicant’s amendments is set forth herein below. Claims 1-12, 16-21 the invention of Group I are prosecuted by the examiner. Claims 13-15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-21 are pending in application
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim recites the phrase “free amide groups” which appears to contain a typographical error.  It appears that the phrase “free amide groups” should be replaced by the phrase “free amino groups”, .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-12, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maleki et al. (Carbohydrate Research 342 (2007) 2776–2792) in view of Hashimoto et al. (US 20130203697 A1).  
Claim 1 is drawn to a method of preparing a hydrogel product comprising crosslinked glycosaminoglycan molecules, the method comprising subjecting a glycosaminoglycan crosslinked by amide bonds and comprising ester crosslinks to alkaline treatment to hydrolyze the ester crosslinks.
Maleki et al. disclose a method of preparing a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds, wherein the crosslinked glycosaminoglycans comprise ester crosslinks formed during the amide crosslinking. Furthermore, Maleki et al. disclose cross-linking of hyaluronic acid (HA) with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester to produce a gel with a longer time of gelation and the degradation of the gel was prolonged because of the more stable amide bond formation as the cross-link (see abstract).  Also, Maleki et al. disclose that by using the Ugi multicomponent 
In addition, Maleki et al. disclose that it was suggested that intermolecular formation of ester bonds between the hydroxyl and carboxyl groups belonging to different polysaccharide chains will induce cross-linking and the evolution of a gel network. However, ester bonds are known to be sensitive to hydrolysis, and to reduce this tendency of network disruption it has been found that the addition of L-lysine methyl ester with two amino groups in a molecule to the reaction medium containing water-soluble carbodiimide (WSC) will suppress the hydrolytic degradation of the network. Furthermore, Maleki et al. disclose that it was argued that in this case an amide bond is formed between the carboxyl group of a HA molecule and the amino group of L-lysine methyl ester. This type of bond is expected to have a higher resistance against degradation of the network (see page 2777, right col., last paragraph to page 2778, right col., last paragraph). 
Maleki et al. disclose that another powerful method to crosslink carboxylated polysaccharide chains is via Ugi’s multicomponent condensation reaction, where the reaction st paragraph).
In addition, Maleki et al. disclose that in some reactions with water-soluble carbodiimide (WSC), HA was dissolved in water containing (1 wt % (0.04 m) and 2 wt % (0.09 m)) L-lysineME before the WSC agent and citric acid were added as described above; and that as already mentioned, the intention with this procedure is to create some amide linkages between the polysaccharide chains that are more resistant to hydrolysis than ester bonds (see page 2780, left col., 3rd paragraph).  Furthermore, Maleki et al. disclose that the effect of addition of L-lysineME with two amino groups in a molecule to the reaction medium containing water-soluble carbodiimide (WSC) is to suppress the hydrolysis. The idea behind this action is that some stable amide bonds should be formed, and thereby the gel networks should have higher resistance against hydrolytic degradation than those cross-linked through ester bonds alone. Although the hydrolysis is delayed, it does not seem to prevent a severe breakdown and fragmentation of the network (see page 2783, left col., 2nd paragraph).  Also, Maleki et al. disclose that even when the reaction mixture contains L-lysineME, there is a continuous competition between the process yielding amide linkages and the concomitant reaction producing ester linkages (see page 2785, right col., 1st paragraph).

Hashimoto et al. disclose that the concentration of the self-crosslinking hyaluronic acid particles can be quantitated in the following manner, for example. First, a crosslinked hyaluronic acid suspension is diluted with distilled water, a sodium hydroxide solution is added thereto, and the resultant is allowed to standstill at room temperature. In this manner, the ester crosslinks of the self-crosslinking hyaluronic acid are hydrolyzed, and the self-crosslinking hyaluronic acid dissolves. Subsequently, hydrochloric acid is added to the solution for neutralization, and then the concentration of glucuronic acid is quantitated by a carbazole sulfate method. By using the concentration of glucuronic acid and hyaluronic acid, of which the concentration has already been known, as a standard substance, the concentration of the self-crosslinking hyaluronic acid particles can be calculated (see page 6, [0074]).  That is, Hashimoto et al. disclose or suggest that the ester crosslinks of crosslinked hyaluronic acid can be hydrolyzed, by diluting the crosslinked hyaluronic acid with water and treating it with a sodium hydroxide solution.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester as taught by Maleki et al. and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide

One having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester as taught by Maleki et al. and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al., especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Hashimoto et al., disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks.
It should be noted that it is obvious to determine the percent of amide linkages in the hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds and to optimize or increase the amount or percent of the amide bonds in it such as to 100%, such as by altering or adjusting .

Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maleki et al. and Hashimoto et al. as applied to claim 1 above, and further in view of Moon et al. (US 20060166928 A1).
The difference between Applicant’s claimed method and the method taught by Maleki et al. and Hashimoto et al. is that Maleki et al. and Hashimoto et al. do not disclose the use of partially deacetylated hyaluronic acid, per se.
Moon et al. disclose a deacetylated hyaluronic acid with a degree of deacetylation of 1% to 40% (see page 3, [0026]).  Also, Moon et al. disclose hyaluronic acid having an average molecular weight in the range of between 500,000 and 5,000,000 (see page 1, [0012]); see also claims).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules that are deacetylated and have the molecular weight as taught by Moon et al., comprising: providing the deacetylated hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester as taught by Maleki et al. and to expect that the crosslinked 

One having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules that are deacetylated and having the molecular weight as taught by Moon et al., comprising: providing the deacetylated hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester as taught by Maleki et al. and to expect that the crosslinked hyaluronic acid (glycosaminoglycan) would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked glycosaminoglycans to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al., especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Hashimoto et al., disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks.

s 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maleki et al. and Hashimoto et al. as applied to claims 1 and 2 above, and further in view of Rydergen (UPPSALA UNIVERSITET, Examensarbete 30 hp, August 2013, pages 1-35).
Claim 8 is drawn to a method according to claim 2, wherein the coupling agent of step b) is a peptide coupling reagent.
The difference between Applicant’s claimed method and the method taught by Maleki et al. and Hashimoto et al. is that Maleki et al. and Hashimoto et al. do not disclose the use of the coupling agent of step b that is a peptide coupling reagent.
Rydergen discloses that the triazine derivative 4-(4,6-dimethoxy-1,3,5-triazin-2-yl)-4-methylmorpholinium, or DMTMM (Figure 2), effectively activates carboxylic acids. The reagent is commercially available, inexpensive and allows for a one-pot synthesis of amides and esters (see page 7, next to last paragraph).  Also, Rydergen discloses that reactions with HA, DMTMM and hexamethylene diamine resulted in gel formation, which means that the method was successful in crosslinking HA with diamines. Parameters from the optimized coupling reaction were applied on the crosslinking of HA with hexamethylene diamine (see page 24, last paragraph; see also page 13, Scheme 3).  Furthermore, Rydergen discloses that the DMTMM-activated amidation of HA has proven to be successful in both coupling amines to HA and in hydrogel formation (see page 25, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with by using a diammine as taught by Maleki et al. and 
One having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with by using a diammine as taught by Maleki et al. and Rydergen together with DMTMM as taught by Rydergen and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking, and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al., especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Hashimoto et al., disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks.
	It should be noted that a skilled artisan would be motivated to use different physical parameters such as temperature and time as taught by Maleki et al. and Hashimoto et al. and also 

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maleki et al. and Hashimoto et al. as applied in claim 1 above and further in view of Babasola et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 289, NO. 36, pp. 24779–24791, September 5, 2014), Werner et al. (Physiol Rev • VOL 83 • JULY 2003, 835-870) and Gupta et al. (Biomedical Hydrogels Biochemistry, Manufacture and Medical Applications Woodhead Publishing Series in Biomaterials 2011, Pages 184-227).
	Claim 21 is drawn to the method according to claim 1, further comprising reacetylating free amide (which should be amine not amide) groups of the crosslinked glycosaminoglycans prior to alkaline treatment.
The difference between Applicant’s claimed method and the method taught by Maleki et al. and Hashimoto et al. is that Maleki et al. and Hashimoto et al. do not disclose reacetylating free amine groups of the crosslinked glycosaminoglycans prior to alkaline treatment.
Babasola et al. disclose that the N-acetyl moieties of glucosamine are critical for LMHA proinflammatory properties (see abstract).  Furthermore, Babasola et al. disclose that N-Acetylation and butyrylation of LMHA modulate proinflammatory cytokine production (see 
Werner et al. disclose that proinflammatory cytokines, including interleukins 1α and 1β (IL-1α and IL-1β), IL-6, and TNF-α, play an important role in wound repair (see page 856, right col., last paragraph). Furthermore, In support of a role for proinflammatory cytokines in wound repair, expression of IL-1α, IL-1β, IL-6, and TNF-α was shown to be strongly upregulated during the inflammatory phase of healing (i.e.; wound healing) (see page 857, left col., 2nd paragraph).
Gupta et al. disclose that out of all the dressings – hydrocolloids, alginates and hydrogels – each one has its own advantages and limitations, but hydrogels are best and have all the
characteristics that are needed in an ideal wound dressing (see page 186, 2nd paragraph). Furthermore, Gupta et al. disclose that hydrogels are either natural or synthetic cross-linked polymers used in a variety of biomedical fields (see page 186, last paragraph). Also, Gupta et al. disclose that these hydrogels can donate water to the wound site and thus help in maintaining a moist environment, which helps in faster wound healing (see page 186, last paragraph).
Also, Gupta et al. disclose that it has been known that the fetal wound healing takes place without fibrosis or scar formation due to the presence of hyaluronic acid (see page 193, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-
crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al., especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Hashimoto et al., disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks; and also to reacetylate free amine groups of the crosslinked glycosaminoglycans prior to alkaline treatment so as to use it more or most effectively to treat wounds, especially since Babasola et al. disclose that N-Acetylation of hyaluronic acid (LMHA) modulate proinflammatory cytokine production and reacetylation of hyaluronic acid (LMHA) results in maximal proinflammatory cytokine production by human, Werner et al. disclose that proinflammatory cytokines play an important role in wound repair (wound healing) and 
Gupta et al. disclose that out of all the dressings hydrogels are best and have all the
characteristics that are needed in an ideal wound dressing and that hydrogels are either natural or synthetic cross-linked polymers that hydrogels helps in faster wound healing.
One having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester as taught by Maleki et al. and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught 

Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are not found convincing.
The Applicant argues that missing from the Examiner’s analysis, however, is appreciation of the effects of alkaline hydrolysis on the structural integrity of GAG hydrogels, such as HA hydrogels. Indeed, Hashimoto reports destruction of its hydrogels with alkaline treatment. Hashimoto, para. [0074]. So, before going further, it simply could not have been 
However on the contrary, Hashimoto et al. do not report destruction of hyaluronic acid hydrogels with alkaline treatment.  In particular, Hashimoto et al. disclose that the ester crosslinks of the self-crosslinking hyaluronic acid are hydrolyzed, and the self-crosslinking hyaluronic acid dissolves with the use of sodium hydroxide solution (i.e.; alkaline solution). It should be noted that Hashimoto et al. uses a crosslinked hyaluronic acid suspension in which hyaluronic acid particles are contained or suspended and the ester crosslinks are hydrolyzed, and thus the self-crosslinking hyaluronic acid dissolves with the use of sodium hydroxide solution (i.e.; alkaline solution).  Thus, the fact that the hyaluronic acid (particles) dissolves simply means that the removal or breaking of the ester linkages or crosslinks due to the hydrolysis of caused or allowed for the dissolution of hyaluronic acid in the solution. This is expected since it is obvious to expect that the increase hydroxyl and carboxyl groups which can hydrogen bond with water would do so and consequently increase its (HA) solubility (i.e.; dissolution). Therefore, HA is not destroyed by the hydrolysis of its ester crosslinks. Furthermore, the above rejection was made by applying Maleki et al. and Hashimoto et al. And thus, based on Maleki et al. it is obvious to expect that the amide crosslinks of hyaluronic acid would not be hydrolyzed during the hydrolysis of its ester crosslinks and the HA hydrogel form would be preserved. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds such as a cross-linked hyaluronic acid (HA) prepared with water-soluble carbodiimide (WSC) in the presence of L-
The Applicant argues that regardless of the ratio of amide linkages to ester linkages, alkaline conditions are known to degrade the HA backbone itself. Stern {Biotechnology Advances (2007) 25:537-557) states that “even short-term treatment of HA polymers at… alkaline conditions can result in degradation [of HA polymers]. Stem, pg. 543-544. HA is an unbranched high molecular weight chain comprising alternating units of glucuronic acid and N-acetylglucosamine linked by P-1-3 and P-1-4 glycosidic bonds. These alternating monosaccharide units form the core repeating disaccharide that forms the HA backbone. Thus, the prior art taught that subjecting HA gels to alkaline treatment will hydrolyze the ester linkages, but in the same process, the glycosidic bonds that hold together the repeating disaccharides and their component monosaccharides of the HA backbone will also degrade.1 Further, these glycosidic bonds would have been expected to degrade upon alkaline treatment regardless of the presence, absence, or type of any crosslinking.
However, regardless of the report in Stern (i.e.; the reference referred to by Applicant), based on Hashimoto et al. it is obvious not to expect the HA backbone to be degraded due to the 
The Applicant argues it could not have been anything less than surprising for the ordinarily skilled person to learn that the claimed methods that utilize alkaline hydrolysis substantially preserve the backbone vis-a-vis a thermal hydrolysis. Also, the Applicant argues that by way of evidence, of the data summarized in Table A from two sets of experiments where the HA is subjected to the crosslinking process, it is surprising is that the alkaline hydrolysis treatment did not result in any meaningful decrease in the molecular weight of the HA, as compared to negative control. 
However, based on Hashimoto et al. it is obvious not to expect the HA backbone to be degraded due to the hydrolysis of the ester crosslinks using sodium hydroxide, and also to expect that there would not be any decrease or meaningful decrease in the molecular weight of the HA due to the hydrolysis of the ester crosslinks using sodium hydroxide. In fact, Hashimoto et al. 
The Applicant argues that their data also unexpectedly showed that the swelling capacity (SwCC) of the hydrogels was improved with alkaline hydrolysis. See Specification, pg. 32, In. 7-13.
However, it is obvious to expect that the swelling capacity (SwCC) of the hydrogels would improve with alkaline hydrolysis of the ester crosslinks since the presence of the ester crosslinks can hydrolyze ester crosslinks of the hydrogel and cause destabilization of the hydrogel HA or cause less stable HA hydrogels which would reduce its swelling capacity such as to retain or absorb water. Furthermore, increase in pH such as increase in alkalinity is well known to cause increase in the swelling of HA. For example, the Examiner directs Applicant’s attention to Exhibit A (attached) which indicates that alkalinity increase the swelling of 
The Applicant argues that neither Moon nor Rydergen cure the defects of Maleki and Hashimoto discussed above, and the Examiner does not allege otherwise. 
However, Moon et al. disclose a deacetylated hyaluronic acid with a degree of deacetylation of 1% to 40% (see page 3, [0026]).  Also, Moon et al. disclose hyaluronic acid having an average molecular weight in the range of between 500,000 and 5,000,000 (see page 1, [0012]); see also claims). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules that are deacetylated and having the molecular weight as taught by Moon et al., comprising: providing 
Also, Rydergen discloses that the triazine derivative 4-(4,6-dimethoxy-1,3,5-triazin-2-yl)-4-methylmorpholinium, or DMTMM (Figure 2), effectively activates carboxylic acids. The reagent is commercially available, inexpensive and allows for a one-pot synthesis of amides and esters (see page 7, next to last paragraph).  Also, Rydergen discloses that reactions with HA, DMTMM and hexamethylene diamine resulted in gel formation, which means that the method was successful in crosslinking HA with diamines. Parameters from the optimized coupling reaction were applied on the crosslinking of HA with hexamethylene diamine (see page 24, last paragraph; see also page 13, Scheme 3).  Furthermore, Rydergen discloses that the DMTMM-activated amidation of HA has proven to be successful in both coupling amines to HA and in hydrogel formation (see page 25, 1st paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Maleki et al.’s method to prepare a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a 
Applicant's arguments with respect to claims 1-21 are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623